DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 22 are objected to because of the following informalities. Appropriate correction is required.
	Regarding claim 14, line 3, “and” should be deleted to improve the grammar.
	Regarding claim 22, claim elements should be separated by line indentations, not hyphens. The hyphens in lines 3 and 4 should be deleted. See 37 CFR 1.75(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
i.	Claim 4, “heating means” associated with the valvejet print head, which has been interpreted as a heater and equivalents thereof. See Applicant’s specification, page 17, line 28 to page 18, line 2.
ii.	Claim 5, “heating means” associated with the reservoir, which has been interpreted as a heater and equivalents thereof. See Applicant’s specification, page 17, line 28 to page 18, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 16, while it appears Applicant uses “the range” as a grammatical construct, since there is no previously recited range, this phrase could be interpreted to lack antecedent basis. The examiner suggests --a range-- to eliminate any possible issue of lack of antecedent basis.
	Regarding claim 11, the phrase “said one or more localized regions covers a surface area” is a little confusing. It appears that each of said one or more localized regions is being referenced, but it is a little unclear if the regions are being referenced as a whole. The examiner suggests inserting --each of-- before “said”.
	Regarding claim 23, it is entirely unclear how platelets can have both a d90 size of 30 to 100 µm, i.e. 90% of the platelets have a size in this range, and a d50 size of 5 to 30 µm. If 90% of the platelets are in the range of 30 to 100 µm, then there is no way for 50% of the platelets to be outside this range.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meure (US 2016/0083871) in view of De Meutter’134 (WO 2016/046134 A1) and Kwag (US 7981501), and optionally further in view of either one of Stolyarov (US 2016/0276056).
	Regarding claim 1, Meure teaches a method of manufacturing a composite molding material comprising applying a dispersion containing a second material, such as graphene platelets, to a fibrous layer at localized regions (Figures 3-6; paragraphs 37, 39, 41 and 47). Graphene platelets satisfy the claimed graphene nanoplates. Meure teaches the second material, e.g. graphene platelets, may have a length, width and/or thickness as low as 10 nm (0.01 microns; paragraph 41), thus suggesting the graphene platelets may be nanoplates. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. Meure teaches applying the dispersion to the fibrous layer by inkjet printing (paragraph 39).
	Meure differs from claim 1 in that:
i.	Meure does not explicitly recite the graphene platelets are graphene nanoplates.
ii.	Meure does not recite using at least one valvejet print head.
iii.	Meure does not teach the dispersion is applied in an area density of 1 to 2000 mg/m2.
	(i)	Meure applies the graphene dispersion to preimpregnated or dry fiber reinforcement material in the manufacture of fiber reinforced composites (paragraph 44). The applied dispersion improves crack resistance (paragraph 41). While Meure does not recite details with regard to the graphene platelets, graphene materials including single, double and multilayer graphene nanoplates are known for use in dispersions applied in the manufacture of reinforced composites. Kwag suggests graphene nanoplates having a thickness of 1 to 15 nm, which corresponds to 2 to about 32 graphene layers, since graphene has a single layer thickness of 0.335 nm and an interlayer spacing of about 0.14 nm. Like Meure, Kwag suggests such graphene nanoplates for reinforcing composite ply interfaces (column 2, lines 9-14). Alternatively, see Stolyarov (paragraph 2, 7-8, 50-51, 68-70, 132-133 and 135-136). Stolyarov suggests graphene nanoplates having one, two or multiple layers and a thickness of about 0.34 to 100 nm, suggesting 1 to about 210 layers. Moreover, Stolyarov teaches such dispersions may be applied by inkjet printing (paragraphs 2 and 129). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use single, double or multilayer graphene nanoplates as the graphene nanoplates in Meure because one of ordinary skill in the art would have been motivated to use known suitable graphene material for reinforcing composite materials, as evidenced by either one of Kwag or Stolyarov.
	It is noted that Stolyarov suggests graphene nanoplates having one, two or multiple layers and a thickness of about 0.34 to 100 nm, suggesting 1 to about 210 layers, as noted above. Given that Stolyarov specifically teaches single, double and multiple layers up to about 210 layers, the examiner’s position is that this teaching satisfies graphene nanoplates, bilayer graphene nanoplates, few-layer graphene nanoplates, and graphite nanoplates having 6-40 layers of carbon atoms. Similarly, as noted above, Kwag suggests 2 to 32 layers, also satisfying these materials. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	(ii)	As noted above, Meure teaches application of the dispersion by inkjet printing, but does not provide details about the inkjet device itself. Meure does include high molecular weight materials such as polymers in the dispersion (paragraph 39) as well as the particulate graphene additive noted above. De Meutter’134 teaches valvejet printing, a type of inkjet printing, is particularly useful for printing dispersions having polymers and particulate material such as sub-micron particles and conductive particles (paragraphs 7-8, 42, 65, 67 and 70). The graphene nanoplates suggested above are both sub-micron and conductive. Moreover De Meutter’134 teaches that valve jet printing, using a valvejet print head, is an art recognized suitable alternative to other inkjet printing devices (paragraph 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dispersion with a valvejet print head in the modified method of Meure because one of ordinary skill in the art would have been motivated to use a known suitable inkjet printing device, and or to use an inkjet printing device particularly suitable for dispersions having polymeric materials and particulate materials, as suggested by De Meutter’134.
	(iii)	Kwag provides an example of a prepreg areal weight of 300 g/m2 (column 5, line 32) which is 35% resin (column 5, line 30), and suggests the graphene nanoplates are provided in an amount of about 1.2 wt% as a weight percent of the total resin matrix (Table 1; column 6, lines 21-22), which corresponds to an areal weight of the graphene nanoplates of about 1.3 g/m2 (i.e. 300 × 0.35 × 1.2%; 1.3 g/m2 = 1300 mg/m2). Kwag also suggests 2.2 wt% graphene nanoplates and 3.2 wt% nanoplates, corresponding to 2300 mg/m2 and 3600 mg/m2 by similar calculations (Table 1). Moreover, Kwag does not teach any lower limit for the amount of graphene nanoplates, teaching the nanoplates may comprise less than 2 wt% of a composite (column 3, lines 29-34). This corresponds to less than 6000 mg/m2 for a 300 g/m2 prepreg. Kwag further teaches the amount may be varied to achieve the desired level of enhanced properties (column 3, lines 18-28). The example which suggests 1300 mg/m2 is within the claimed range and less than 6000 mg/m2 is considered to substantially overlap with the claimed range. Moreover, Kwag suggests values within the claimed range would be selected as a matter of routine experimentation to provide the desired enhancement in properties in view of the teachings noted above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an application rate in the claimed range because one of ordinary skill in the art would have been motivated to use a known suitable application rate for interlaminar reinforcement as suggested by Kwag, or because one of ordinary skill in the art would have selected such an application rate as a matter of routine experimentation to provide desired interlaminar reinforcement in view of the above noted teachings of Kwag. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 2, De Meutter’134 clearly suggests this limitation for providing the valvejet print head with a suitable orifice size (paragraph 49). As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 3, De Meutter’134 teaches pressures of 1.8 to 11.3 bar (180 to 1130 kPa) for providing suitable printing. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claims 6-8, Meure clearly suggests these additional limitations (paragraphs 72-73; Figure 16).
	Regarding claims 9-10 and 12-13, Meure clearly suggests these additional limitations (Figures 3-6; paragraphs 41, 47, 49, 50, 53-56 and 78-79). As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 11, Meure suggests circular regions having a diameter of about 0.00001 to 0.5 mm (0.01 to 500 µm), corresponding to an area of near 0 to about 0.2 mm2 (Figure 3; paragraph 78). It is also readily calculated from Figure 4, illustrating a pattern with a length about 20 times the width, and the teaching of a width being 0.01 to 500 µm (paragraph 78), a suggested area range of near 0 to about 5 mm2. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Claims 14 and 15 are satisfied for the reasons provided above.
	Regarding claim 16, Meure teaches the dispersion may contain a solvent and a polymer, i.e. a resin (paragraph 39).
	Regarding claim 17, while Meure does not recite this limitation, Kwag suggests about 0.5 to 2 wt% (column 3, lines 25-28). Stolyarov suggests 0.1 to 50 wt% (paragraph 134). Moreover, Applicant and Meure are both drawn to reinforcing composite materials in interlayers between the composite plies. Accordingly, in view of the ranges suggested by Kwag and Stolyarov, one having ordinary skill in the art would have naturally used values in the claimed range as matter of routine experimentation to achieve suitable interlayer reinforcement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a graphene or graphite content in the claimed range because one of ordinary skill in the art would have been motivated to use a known suitable amount of graphene or graphite material in the dispersion as suggested by either of Kwag or Stolyarov, or because one of ordinary skill in the art would have used such amounts as a matter of routine experimentation for the reasons provided above. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 19, while Meure does not recite this limitation, De Meutter’134 teaches 20 to 3000 cP (1 cP is the same as 1 mPa∙s) for providing suitable printing (paragraph 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the dispersion of the modified method of Meure to have a viscosity in the claimed range because one of ordinary skill in the art would have been motivated to provide a suitable viscosity for printing, as suggested by De Meutter’134.
	Regarding claim 20, inter-droplet spacing has been interpreted as center-to-center spacing of the individual inkjet droplets or pixels, which is essentially the same as the size of the dots or pixels, or the inverse of resolution (e.g. dots per inch). Meure suggests a pixel size of 10 nm to 0.1 mm (paragraph 52, 0.01 to 100 µm) or larger (paragraph 70), which overlaps with the claimed range, but is not limited to a particular pixel-size. Meure also teaches a printed element length or width of up to 500 µm (0.5 mm; paragraph 78), thus suggesting adjacent pixels. DeMeutter’134 teaches a resolution of 10 to 300 dots per inch (paragraph 52). Naturally, dots per inch is the inverse of the distance between dots, i.e. the inter-droplet spacing. Thus 10 to 300 dpi (dots per inch) corresponds to an inter-drop spacing of about 0.08 mm to 2.5 mm, which also overlaps with the claimed range. Accordingly, either one of Meure or DeMeutter’134 suggests values in the claimed range for providing suitable printing or patterns having elements of a suitable size and/or separation. As noted above, a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05.
	Regarding claim 21, Meure clearly teaches this additional limitation (Figures 3, 6, 8).
	Regarding claim 23, while not taught by Meure, Kwag suggests an average platelet size of up to 100 µm, particles in the range of 5 to 25 µm, and mixtures of different sized platelets to achieve improved dispersion, such mixtures including 5 µm and 15 µm platelets (column 3, lines 1-17). Thus Kwag reasonably suggests an average size up to 100 µm, and including particles with a d50 size in the range of 5 to 30 µm in a mixture with other platelets. Naturally such additional platelets may be within the broad range suggested by Kwag of up to 100 µm. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. The examiner’s position is that these teachings of Kwag reasonably suggest a mixture of platelets satisfying all of these size ranges. Moreover, Kwag specifically suggests varying the size of mixed platelets to achieve improved dispersion, and thus one having ordinary skill in the art would have selected sizes within these ranges taught by Kwag as a matter of routine experimentation to achieve suitable dispersion and the desired reinforcement. To the extent that Applicant intended to claim these ranges in the alternative, they are clearly suggested by the above noted teachings of Kwag. Like Meure, Kwag suggests graphene nanoplates for reinforcing composite ply interfaces (column 2, lines 9-14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide platelet sizes in the claimed range because one of ordinary skill in the art would have been motivated to use known suitable platelet sizes and/or combinations thereof to achieve suitable reinforcement for the reasons provided above in view of the teachings of Kwag.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meure in view of De Meutter’134 and Kwag, and optionally further in view of Stolyarov as applied to claims 1-3, 6-17, 19-21 and 23 above, and further in view of De Meutter’128 (WO 2016/046128 A1).
	Regarding claim 4, De Meutter’134 suggests an elevated printing temperature, but does not recite the print head has a heater (paragraph 115). However, it is known to provide a print head with a heater to provide an elevated printing temperature, to allow control of the printing temperature, and to thereby carefully control the viscosity of the liquid being ejected by the print head. See De Meutter’128 (paragraphs 141-143). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Meure because one of ordinary skill in the art would have been motivated to provide the elevated printing temperature desired by De Meutter’134 and/or to achieve the above noted advantages in accordance with the teachings of De Meutter’128.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meure in view of De Meutter’134 and Kwag, and optionally further in view of Stolyarov as applied to claims 1-3, 6-17, 19-21 and 23 above, and further in view of Sachs (US 7077334).
	Regarding claim 5, while not recited by De Meutter’134, it is known to provide an inkjet ink reservoir with a heater to reduce air in the liquid medium. Sachs explains that air absorptions decreases with increasing temperature, and thus heating the reservoir reduces gas in the liquid medium and thereby reduces air bubbles in the print head (column 21, line 38 to column 22, line 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Meure because one of ordinary skill in the art would have been motivated to achieve the above noted benefit in accordance with the teachings of Sachs.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meure in view of De Meutter’134 and Kwag, and optionally further in view of Stolyarov as applied to claims 1-3, 6-17, 19-21 and 23 above, and optionally further in view of Scheffer (US 2012/0277360).
	Regarding claim 22, Meure does not teach the claimed carbon and oxygen contents for the reinforcing nanoplates. As noted above, the modified method of Meure uses graphene nanoplates. Nanoplates of graphene oxide, or functionalized graphene having carbon and oxygen are art recognized as suitable alternative reinforcing materials to graphene. Stolyarov teaches suitable graphene reinforcing platelets may contain no oxygen or be oxidized to contain low oxygen content or have various oxygen contents (paragraph 8). Stolyarov also teaches graphene oxide having about 5 to 30 wt% oxygen (column 56), which naturally suggests a carbon content in the rather broad claimed range, since graphene oxide is mostly carbon and oxygen by mass, with a minor amount of hydrogen. Alternatively, Scheffer suggests functionalized graphene for reinforcing applications which clearly has oxygen and carbon contents in the rather broad claimed ranges in view of the recited ranges and functional groups (paragraphs 3 and 28). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. For example a C/O molar ratio of 20:1 corresponds to about 6 wt% oxygen and 94 wt% carbon, which values may be slightly lower depending on the minor amount of hydrogen in hydroxyl and/or carboxyl functional groups. Even if there is an added hydrogen for every added oxygen, these carbon and oxygen weight percents are about the same (about 93 wt% and 6 wt% respectively) due to hydrogen’s low mass. Epoxy functional groups typically add oxygen to the graphene without any additional hydrogen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide carbon and oxygen contents in the claimed range in the modified method of Meure because one of ordinary skill in the art would have been motivated to use art recognized alternative reinforcing platelets, as evidenced by either one of Stolyarov or Scheffer.




Response to Arguments
Applicant's arguments filed 07 July 2021 have been fully considered but they are not persuasive.
	Applicant argues “few-layer” means 3 to 10 layers. The cited supporting reference which lists British Standards for nanotechnology reasonably supports this assertion. The corresponding 35 USC 112(b) ground of rejection has been withdrawn.
	Applicant argues that Meure is directed to printing a dispersion having nanoplates in specific areas while Kwag provides veils doped with nanoplates over the entire veil, i.e. Kwag does not provide the nanoplates to specific areas. In response, the rejection is based on a combination of references. Kwag was not relied upon to suggest using a doped veil instead of patterned printing as in Meure. Rather, Kwag was relied upon to suggest suitable reinforcing nanoplates and a suggestion of a suitable application amount of reinforcing nanoplates to provide the desired reinforcement. Only the expected result of achieving the desired reinforcement has been achieved by using a known suitable application rate of reinforcing nanoplates. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues there is no reasonable expectation of success in achieving the application rate of Kwag using the printing method of Meure. The examiner respectfully disagrees. The application rate is readily calculated from the concentration of the dispersion and the amount of dispersion applied over a given area. Accordingly, it is entirely predictable how to apply a desired amount of nanoplates. Applicant has not provided any objective evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745